DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the resin film of claims 11-15, with the first and second alignment marks, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The Office notes that claims 16-19 refer to a spacer.  Under the canons of claim construction, the term “resin film” of claims 11-15 is interpreted as something that is different from the spacer of claims 16-19.  The spacer is shown in the figures, but the resin film with the two sets of alignment marks, as claimed in claims 11-15, is not shown.  The Office notes the presence of a layer that might be the resin film in Figure 6, but because the two sets of alignments marks, as claimed, are not shown, Figure 6 does not appear to show the claimed subject matter.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities:
Page 2, last line of the page: Check the translation—there appears to be a word that is missing.
Page 15, line 7: Change “function” to “functions” for subject-verb agreement.
Page 16, line 3: Change “serve” to “serves” for subject-verb agreement.
Page 21, line 23: Change “indicator” to “indicators” because multiple indicators are noted.
Page 26, line 26: Change “is” to “are” for subject-verb agreement.
Page 29, lines 20-22: Please check the translation.  The current wording is awkward.
Appropriate correction is required.
The resin film with the first alignment marks and the second alignment marks, of claims 11-15.

Claim Objections
Claims 1-19 are objected to because of the following informalities:
Claim 1, line 6: The phrase “identified each other” does not make sense in the context of this claim.  Please review and re-word.
Claims 2-10 are objected to for depending from objected-to base claim 1.
Claim 2, line 2: There is no antecedent basis for “the same layer”
Claim 3 is objected to for depending from objected-to base claim 2.
Claim 3, lines 3-4: There is no antecedent basis for “the same layer” or either of “the metal layer”.  
Claim 4, line 2: The phrase “equal intervals each other” does not make sense.  Please review and re-word.
Claim 5, line 3: Provide antecedent basis for “the organic insulating film”.
Claim 8, line 2: Please define that each alignment has an indicator, followed by the requirement that each indicator is different.
Claims 9 and 10 are objected to for depending from objected-to claim 8.
Claim 10, line 7: The phrase “identified each other” does not make sense in the context of this claim.  Please review and re-word.
Claim 11, line 11: There is no antecedent basis for “the same straight line”.

Claims 12-15 are objected to for depending from objected-to base claim 11.
Claim 13, line 2: Please define that each alignment has an indicator, followed by the requirement that each indicator is different.
Claim 14 is objected to for depending from objected-to claim 13.
Claim 16, lines 10-11: The phrase “identified each other” does not make sense in the context of this claim.  Please review and re-word.
Claim 16, line 11: Add “flexible” before “substrate” to make the term consistent with its earlier usage.  Compare with line 2.
Claim 16, line 12: The phrase “a part facing each other” does not make sense.  An item cannot face itself—it would face another item, but the other item is not defined in this clause.
Claims 17-19 are objected to for depending from objected-to base claim 16.
Claim 18, line 2: Please define that each alignment has an indicator, followed by the requirement that each indicator is different.
Claim 19 is objected to for depending from objected-to claim 18.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: Lines 5-6 of this claim include the phrase “a plurality of alignment marks disposed along one side of the flexible substrate and identified each other”.  This phrase does not make sense.  How do these alignment marks identify each other?  Because the claim language does not make sense, claim 1 is rejected as indefinite.
Claims 2-10 are rejected to for depending from rejected base claim 1.
Regarding claim 2: The claim term “the same layer” in line 2 does not have antecedent basis.  For these reasons, claim 2 is rejected as indefinite.
Claim 3 is rejected as indefinite for depending from rejected claim 2.
Regarding claim 3: The claim terms “the same layer” and “the metal layer” (twice) in lines 3 and 4 do not have antecedent basis.  For these reasons, claim 3 is rejected as indefinite.
Regarding claim 4: The claim term “arranged at equal intervals each other” in line 4 does not make sense.  For these reasons, claim 4 is rejected as indefinite.
Regarding claim 5: The claim term “the organic insulating film” in line 3 does not have antecedent basis.  For these reasons, claim 5 is rejected as indefinite.
Regarding claim 7: This claim requires that each of the plurality of alignment markers has a different shape “respectively”.  When the term “respectively” is used, it is used to compare and match up a first group to a second group.  One group is listed in 
Regarding claim 8: This claim requires that each of the plurality of alignment markers has a different indicator “respectively”.  When the term “respectively” is used, it is used to compare and match up a first group to a second group.  One group is listed in claim 8, but not the additional group.  Thus, the use of the term “respectively” in this claim does not make sense.  Claim 8 is rejected as indefinite for these reasons.
Claims 9 and 10 are rejected for depending from rejected base claim 8.
Regarding claim 10: Lines 6-7 of this claim include the phrase “the indicators on the first surface and the other indicators on the second surface identified each other”.  This phrase does not make sense.  How do these alignment marks identify each other?  Because the claim language does not make sense, claim 10 is rejected as indefinite.
Regarding claim 11: This claim is rejected on two bases.  First, there is no antecedent basis for “the same straight line” in line 11.  Second, lines 10-12 of this claim include the phrase “the plurality of first alignment marks and the plurality of second alignment marks are arranged on the same straight line and identified each other”.  This phrase does not make sense.  How do these alignment marks identify each other?  Because the claim language does not make sense, claim 11 is rejected as indefinite.
Claims 12-15 are objected to for depending from objected-to base claim 11.
Regarding claim 12: This claim requires that each of the plurality of second alignment markers has a different shape “respectively”.  When the term “respectively” is used, it is used to compare and match up a first group to a second group.  One group is 
Regarding claim 13: This claim requires that each of the plurality of second alignment markers has a different indicator “respectively”.  When the term “respectively” is used, it is used to compare and match up a first group to a second group.  One group is listed in claim 13, but not the additional group.  Thus, the use of the term “respectively” in this claim does not make sense.  Claim 13 is rejected as indefinite for these reasons.
Claim 14 is rejected for depending from rejected base claim 13.
Regarding claim 16: This claim is rejected on two bases.  First, lines 9-10 of this claim include the phrase “a plurality of second alignment marks disposed along one side of the spacer and identified each other”.  This phrase does not make sense.  How do these alignment marks identify each other?  Second, in line 12, the phrase “a part facing each other” does not make sense.  An item cannot face itself—it would face another item, but the other item is not defined in this clause.  Because the claim language does not make sense, claim 16 is rejected as indefinite.
Claims 17-19 are objected to for depending from objected-to base claim 16.
Regarding claim 17: This claim requires that each of the plurality of second alignment markers has a different shape “respectively”.  When the term “respectively” is used, it is used to compare and match up a first group to a second group.  One group is listed in claim 17, but not the additional group.  Thus, the use of the term “respectively” in this claim does not make sense.  Claim 17 is rejected as indefinite for these reasons.
Regarding claim 18: This claim requires that each of the plurality of second alignment markers has a different indicator “respectively”.  When the term “respectively” 
Claim 19 is rejected for depending from rejected base claim 18. 
For purposes of examination, the phrase “identify each other” is interpreted as correspond to a respective alignment mark (or indicator) in a same line for claims 1, 10, and 11.  For claim 16, the phrase “identify each other” is interpreted consistent with “the second alignment mark corresponds to a respective first alignment mark”.  The part facing each other via the spacer is interpreted as a first portion that faces second portion of the second surface of the flexible substrate with the spacer in between the first portion and the second portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, U.S. Pat. Pub. No. 2015/0137102, Figures 1A, 1B, 2A, and 2B and further in view of Won, U.S. Pat. Pub. No. 2019/0058028, Figures 1 and 2.
Yang, Figures 1A, 1B:

    PNG
    media_image1.png
    535
    375
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    332
    445
    media_image2.png
    Greyscale






Yang, Figures 2A, 2B:

    PNG
    media_image3.png
    467
    655
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    340
    715
    media_image4.png
    Greyscale


Won, Figures 1, 2:

    PNG
    media_image5.png
    618
    409
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    362
    469
    media_image6.png
    Greyscale

Regarding claim 1: Yang Figures 1A, 1B, 2A, and 2B disclose a display device (100A) comprising:  5a flexible substrate (110A); a display unit (111A) disposed on a first surface of the flexible substrate (110A); and a plurality of alignment marks (114A, 115A) disposed along one side of the flexible substrate (110A) and identified each other.  Yang specification ¶¶ 32-49.  See also id. ¶¶ 60-88.  Yang does not disclose that the display unit (111A) comprises a plurality of pixels, although one having ordinary skill in the art would understand that the transistor (231A) and organic light emitting element (261A) constitute a pixel. 
Won Figures 1 and 2, directed to a similar device, discloses that the display device that includes a display area (A/A) that comprises a plurality of pixels.  Won specification ¶¶ 40-47.  One having ordinary skill in the art at a time before the effective 
Regarding claim 2, which depends from claim 1: Yang Figures 2A and 2B disclose that the plurality of alignment marks (214A, 215A) is arranged in the same layer.  See Yang Figures 2A, 2B; Yang specification ¶¶ 71, 72.
Regarding claim 3, which depends from claim 2: Yang in view of Won discloses that each of the 15plurality of pixels includes a thin film transistor (231A), and Yang discloses, although does not specifically show, that the plurality of alignment marks (214A, 215A) is formed of the metal layer of the same layer as the metal layer forming the thin film transistor (231A).  Yang specification ¶¶ 61, 64, 71, 72, 74-79.
Claims 1 and 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, U.S. Pat. Pub. No. 2018/0337220, Figures 1-3, and further in view of Won.
Kim Figure 1: 
    PNG
    media_image7.png
    506
    435
    media_image7.png
    Greyscale

Kim Figures 2, 3:

    PNG
    media_image8.png
    609
    445
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    442
    428
    media_image9.png
    Greyscale

Regarding claim 1:  Kim Figures 1-3 disclose a display device comprising:  5a flexible substrate (10); a display member (20) disposed on a first surface of the flexible substrate (10); and a plurality of alignment marks (11a, 12a) disposed along one side of the flexible substrate (10) and identified each other.  Kim specification ¶¶ 49-80.  Kim does not specifically disclose a plurality of pixels.  Kim does disclose that the display member (20) may be an organic light emitting panel.  
Won Figures 1 and 2, directed to a similar device, discloses that the display device that includes a display area (A/A) that comprises a plurality of pixels.  Won specification ¶¶ 40-47.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Kim to include the plurality of pixels because the modification provides details for a display device.
See Kim Figure 3.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, U.S. Pat. Pub. No. 2018/0197885, Figure 20, and further in view of Won Figures 1 and 2.
Lee Figure 20:

    PNG
    media_image10.png
    494
    687
    media_image10.png
    Greyscale

Regarding claim 16: Lee Figure 20 discloses a display device (8000) comprising: a flexible substrate (860); a light emitting element (900) disposed on a first surface of the flexible 20substrate (860); a first alignment mark (862a) arranged along one side of the flexible substrate (860); a spacer (890) disposed adjacent to a second surface of the flexible substrate (860) opposite to the first surface; and  25a plurality of second alignment 
Won Figures 1 and 2, directed to a similar device, discloses that the display device that includes a display area (A/A) that comprises a plurality of pixels.  Won specification ¶¶ 40-47.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Lee to include the plurality of pixels because the modification provides details for a display device.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. U.S. Pat. No. 10,043,835.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 of the pending application is broader in scope than claim 1 of the ’835 patent.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. U.S. Pat. No. 10,283,535.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 of the pending application is broader in scope than claim 1 of the ’535 patent.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,043,835 in view of Lee.
Regarding claim 16: To the extent that claim 1 of the ’835 patent does not disclose that the first and second alignment marks face each other, Lee Figure 20 discloses a similar design in the which first and second alignment marks face each other.  Lee specification ¶¶ 114-125.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Lee design in the ’835 patent because the modification would have involved a selection of a known design based on its suitability for its intended use.	
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. U.S. Pat. No. 10,283,535 in view of Lee. 
Regarding claim 16: To the extent that claim 1 of the ’535 patent does not disclose that the first and second alignment marks face each other, Lee Figure 20 .

Allowable Subject Matter
Claims 4-6, 8-10, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the Section 112(b) rejections and claim objections were addressed. 
Claims 11-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and if the informalities were addressed.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 4: The claim has been found allowable because the prior art of record does not disclose “the plurality of 20alignment marks is arranged at equal intervals each other”, in combination with the remaining limitations of the claim.
With regard to claim 5: The claim has been found allowable because the prior art of record does not disclose “the plurality of alignment marks is constituted by an opening part provided in the organic insulating film on the first surface”, in combination with the remaining limitations of the claim.

With regard to claim 8: The claim has been found allowable because the prior art of record does not disclose “each of the plurality of alignment marks has a different indicator respectively”, in combination with the remaining limitations of the claim.
With regard to claims 9 and 10: The claims have been found allowable due to their dependency from claim 8 above.
With regard to claim 11: The claim has been found allowable because the prior art of record does not disclose “a plurality of first alignment marks arranged along one side of the flexible substrate;  25a resin film connected on the first surface, and a plurality of second alignment marks arranged along one side of the resin film, wherein the plurality of first alignment marks and the plurality of second 32alignment marks are arranged on the same straight line and identified each other”, in combination with the remaining limitations of the claim.
With regard to claims 12-15: The claims have been found allowable due to their dependency from claim 11 above.
With regard to claim 17: The claim has been found allowable because the prior art of record does not disclose “each of the plurality of second alignment marks has a different shape respectively”, in combination with the remaining limitations of the claim.
With regard to claim 18: The claim has been found allowable because the prior art of record does not disclose “each of the plurality of second alignment marks has a 
With regard to claim 19: The claim has been found allowable due to its dependency from claim 18 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/Victoria K. Hall/Primary Examiner, Art Unit 2897